UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
_______________________________
                               )
DAVID S. BRAUN,                )
                               )
          Plaintiff,           )
                               )
     v.                        ) Civ. Action No. 16-2079 (EGS)
                               )
UNITED STATES POSTAL SERVICE   )
and OFFICE OF MANAGEMENT AND   )
BUDGET,                        )
                               )
          Defendants.          )
                               )

                       MEMORANDUM OPINION

    Plaintiff David Steven Braun requested information from the

United States Postal Service (“USPS”) under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), and Privacy Act, 5

U.S.C. § 552a. USPS conducted what it considers to be a

reasonable search in response to those requests and released the

records that were not otherwise exempt from disclosure. USPS now

moves for summary judgment, arguing that it has discharged its

FOIA responsibilities. Mr. Braun also moves for summary

judgment, requesting that the Court award him damages in the

amount of $3 million dollars a year for the remainder of his

life.

    Upon consideration of the parties’ cross motions, the

oppositions and replies thereto, the applicable law, and the



                               1
entire record, the Court GRANTS USPS’s motion for summary

judgement and DENIES Mr. Braun’s motion for summary judgment.


 I.           BACKGROUND

              Mr. Braun, appearing pro se, filed his complaint against

USPS and the Office of Management and Budget (“OMB”) on October

17, 2016. See Compl., ECF No. 1 at 1.1 Mr. Braun alleges that he

made at least three requests for records under the Privacy Act

or FOIA to two different components of USPS: the USPS Office of

Inspector General (“OIG”) and the United States Postal

Inspection Service (“USPIS”). See id. at 13-58.2 The relief

sought by Mr. Braun is not wholly clear. Under a section titled

“Requested Goal off this suite,” Mr. Braun requests “that all

records denied in this and previous request’s be reviewed and




																																																													
1
     Mr. Braun does not consistently number the paragraphs in
his complaint, nor does his complaint contain page numbers. As
such, for ease of reference, the Court refers to both the
paragraph numbers (where available) and the page numbers
designated by ECF when citing to the complaint. Likewise,
because Mr. Braun does not include page numbers on his motion
papers, the Court refers to the page numbers designated by ECF
when citing to these documents.
2
     Because Mr. Braun’s exhibits are not uniquely or
consecutively numbered – see, e.g., ECF No. 1 at 59-60 (moving
from “Exhibit 8” to “Exhibit 10” with no “Exhibit 9”); id. at 72
(labeled as “Exhibit 14”); id. at 79 (also labeled as “Exhibit
14”) – the Court refers to the page numbers designated by ECF
when citing to Mr. Braun’s exhibits.

                                                                2
processed for criminal/negligent behavior.” See id. at 12.3 He

further states that “[t]heir seams to be this database, record

issues, that might also need a court order from a Federal

Judge.” Id. Finally, he requests monetary damages “to compensate

[him] for the negligence and malicious behavior and damaged

caused buy the issues brought to light in this suite.” Id.

              On January 30, 2017, OMB moved to dismiss all of Mr.

Braun’s claims, and USPS moved to dismiss everything except Mr.

Braun’s Privacy Act claims. See OMB Mot. to Dismiss, ECF No. 22;

USPS Mot. to Dismiss, ECF No. 23. The Court granted both

defendants’ motions, finding that Mr. Braun had failed to

plausibly state a claim that entitled him to relief. See Braun

v. United States Postal Service, 2017 WL 4325645 (D.D.C. Sept.

27, 2017). Accordingly, the only claims remaining are Mr.

Braun’s claims under the Privacy Act against USPS.

              On December 8, 2017, USPS filed its motion for summary

judgment as to these remaining claims. See USPS Summ. J. Mot.,

ECF No. 52. USPS also submitted a statement of facts (“SMF”) in

support of that motion. See id., ECF No. 52 at 5-15. On January

15, 2018, Mr. Braun filed his opposition and cross-motion for

summary judgment. See Braun Opp. to Mot. (“Braun Opp.”), ECF No.


																																																													
3
     Mr. Braun's complaint and motion papers are riddled with
significant spelling and grammatical errors. For purposes of
readability, the Court does not include [sic] after each error
when quoting Mr. Braun's complaint or motion papers.
                                                                3
53. Mr. Braun did not provide a response to USPS’s statement of

material facts. The parties completed briefing their motions on

February 9, 2018, and the motions are ripe for resolution.


II.   LEGAL STANDARD

      Summary judgment is granted when there is no genuine issue

of material fact and the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986). Likewise, in ruling on cross-motions for

summary judgment, the court shall grant summary judgment only if

one of the moving parties is entitled to judgment as a matter of

law upon material facts that are not genuinely disputed. See

Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of

Justice, 658 F. Supp. 2d 217, 224 (D.D.C. 2009) (citation

omitted). In determining whether a genuine issue of fact exists,

the court must view all facts in the light most favorable to the

non-moving party. See Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

      When considering a motion for summary judgment, the court

must conduct a de novo review of the record. See 5 U.S.C. §

552(a)(4)(B). In a suit seeking agency documents — whether under

the Privacy Act or FOIA — “the court may rely on a reasonably

detailed affidavit, setting forth the search terms and the type

of search performed, and averring that all files likely to



                                4
 contain responsive materials (if such records exist) were

 searched” in granting summary judgment. Chambers v. U.S. Dep’t.

 of Interior, 568 F.3d 998, 1003 (D.C. Cir. 2009) (citation and

 quotation marks omitted). Such affidavits or declarations are

 “accorded a presumption of good faith, which cannot be rebutted

 by ‘purely speculative claims about the existence and

 discoverability of other documents.’” SafeCard Servs., Inc. v.

 SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (citation omitted).

 Moreover, “[i]n determining a motion for summary judgment, the

 Court may assume the facts identified by the moving party in its

 statement of material facts are admitted, unless such a fact is

 controverted in the statement of genuine issues filed in

 opposition to the motion.” Local Civil Rule 7(h)(1).


III.   ANALYSIS

        As a preliminary matter, although Mr. Braun made requests

 pursuant to the Privacy Act for certain records, the record

 systems holding those records are exempt from the requirements

 of the Privacy Act. See SMF ¶¶ 9-13, 36-38, ECF No. 52 at 6-7,

 11-12. Because USPS proceeded to examine any responsive records

 for release pursuant to FOIA, the Court shall analyze the

 propriety of USPS’s response under FOIA.




                                 5
       A.    Adequacy of Searches

    “An agency fulfills its obligations under FOIA if it can

demonstrate beyond material doubt that its search was

‘reasonably calculated to uncover all relevant documents.’”

Valencia–Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C.

Cir. 1999) (quoting Truitt v. Dep't of State, 897 F.2d 540, 542

(D.C. Cir. 1990)). “‘[T]he issue is not whether any further

documents might conceivably exist but rather whether the

government's search for responsive documents was adequate.’”

Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C.

Cir. 1983) (quoting Perry v. Block, 684 F.2d 121, 128 (D.C. Cir.

1982)). The standard is one of “reasonableness” and is

“dependent upon the circumstances of the case.” Id. (citations

and internal quotation marks omitted). To establish the adequacy

of its search, an agency “may rely upon affidavits to show it

has conducted a reasonable search, as long as they are

‘relatively detailed’ and nonconclusory and . . . submitted in

good faith.” Id. (citations and internal quotation marks

omitted). If the requestor is able to produce “countervailing

evidence” in response to the agency's affidavits, “and if the

sufficiency of the agency's identification or retrieval

procedure is genuinely in issue, summary judgment is not in

order.” Morley v. CIA, 508 F.3d 1108, 1116 (D.C. Cir. 2007)

(citations and internal quotation marks omitted).

                               6
              Here, Mr. Braun made three requests for records: one

request directed to OIG, and two requests directed to USPIS. SMF

¶¶ 3-4, ECF No. 52 at 6. The request directed to OIG sought “the

complete results of all three main investigation and any other

complaint that were sent to hotline on three occasions.” Id.	¶ 6,

ECF No. 52 at 6. OIG searched its electronic files containing

records of investigations, which are stored in a database known

at the Case Reporting, Investigations Management, and Evidence

System. Id.	¶ 9, ECF No. 52 at 6-7. OIG also searched a database

containing Hotline complaints. Id.	¶ 12, ECF No. 52 at 7. As a

result of its search, OIG found five files in the Hotline

database consisting of 182 pages. Id.	¶ 15, ECF No. 52 at 7-8.

OIG released ninety-seven pages in full, seventy-six pages with

redactions, and referred nine pages to other components of the

Postal Service where those records had originated. Id.	¶	¶ 16-18,

ECF No. 52 at 8.4 A Vaughn index attached to the declaration

submitted by OIG in support of its motion for summary judgment

explains the legal basis for the redactions made to the

documents. Id.	¶ 20, ECF No. 52 at 8. Most of the redactions were

to withhold the names of individuals in records released to

plaintiff. Id.	¶¶ 21-27, ECF No. 52 at 9-10.



																																																													
4
     Of the nine pages referred to other components of the USPS,
at least eight were released either in full or with limited
redactions. See SMF ¶¶ 29-34, ECF No. 52 at 10-11.
                                                                7
     The request directed to USPIS sought “the results of all

investigation’s/problems surrounding my 155 Aurora Light Dr.

B10, Big Sky, MT 59716 rule ski condo” and “all records

regarding my current and past addresses and any investigations

and issues you are aware of.” Id.	¶¶ 35, 44, ECF No. 52 at 11-12.

USPIS searched its Inspection Service Integrated Information

System, which it determined was the only database likely to have

records responsive to plaintiff’s requests. Id.	¶¶ 36-37, 48, ECF

No. 52 at 11-12. A total of eleven pages of records were deemed

responsive and released, either in full or with redactions. Id.	

¶¶ 41, 45-47, ECF No. 52 at 12-13.

     Mr. Braun does not contest the adequacy of these searches.

See Pl.’s Mot. for Summ. J., ECF No. 53-1. In view of USPS’s

detailed and unchallenged affidavit concerning its searches, the

Court concludes that USPS’s searches were reasonably calculated

to locate the documents sought by Mr. Braun.

       B.    Propriety of Exemptions

     FOIA requires that agencies release all documents requested

unless the information contained within such documents falls

within one of nine exemptions. 5 U.S.C. § 552(a), (b). These

statutory exemptions must be narrowly construed in favor of

disclosure. Dep't of Air Force v. Rose, 425 U.S. 352, 361

(1976). The government bears the burden of justifying the

withholding of any requested documents. U.S. Dep't of State v.

                                8
Ray, 502 U.S. 164, 173 (1991). Here, OIG and USPS partially

withheld responsive documents pursuant to FOIA Exemptions 3, 6

and 7. Mr. Braun does not challenge the propriety of these

withholdings. Braun Opp., ECF No. 53-1.

               1.    Exemption 3

     Exemption 3 covers records that are “specifically exempted from

disclosure by statute . . . provided that such statute either requires

withholding “in such a manner as to leave no discretion on the issue”

or “establishes particular criteria for withholding or refers to

particular types of matters to be withheld.” 5 U.S.C. § 552 (b)(3);

see also Senate of the Commonwealth of Puerto Rico v. Dep't of

Justice, 823 F.2d 574, 582 (D.C. Cir. 1987). The Inspector General Act

is one such statute, as it provides that OIG, after receipt of a

complaint from an employee, shall not “disclose the identity of the

employee without the consent of the employee.” 5 U.S.C. App. 3 § 7(b).

In addition, the Postal Reorganization Act specifically exempts from

disclosure “information of a commercial nature . . . which under good

business practice would not be publicly disclosed.” 39 U.S.C. §

410(c)(2).

     Here, the OIG redacted the names of employee witnesses in an

investigation in two documents pursuant to the Inspector General Act.

USPS Summ. J. Mot. Ex. A, Decl. of Kathy Kikel (“Kikel Decl.”), ECF

No. 52-1 ¶¶ 17-18. According to Ms. Kikel, the OIG “has a duty to

protect the identities of employees who provide information to the

USPS OIG pursuant to an investigation.” Id. ¶ 17. USPS also redacted



                                   9
an “ACE ID” — a unique identifier assigned to authorized users of

Postal Service information resources — and a URL web address to an

internal Postal Service information resource. USPS Summ. J. Mot. Ex.

C, Decl. of Janine Castorina (“Castorina Decl.”), ECF No. 52-3 ¶¶ 6-7.

Ms. Castorina avers that “ACE IDs and URLs used to enable access to

[Postal Service] information resources by authorized individuals

qualify as commercial information under Section 410(c)(2)” because

this technology is used “to meet business and customer service goals.”

Id. ¶ 10. According to USPS, disclosure of this information “would

inhibit the Postal Service’s ability to protect its information

systems and effectively use technology to perform its mission.” Id.

     Mr. Braun does not object to these redactions, and the Court

concludes that they satisfy the requirements of FOIA Exemption 3. The

Inspector General Act expressly “refers to particular types of matters

to be withheld,” 5 U.S.C. § 552 (b)(3), because it forbids OIG from

“disclos[ing] the identity of the employee” except in specified

circumstances, 5 U.S.C. App. 3 § 7(b). Likewise, the Postal

Reorganization Act describes information for which mandatory

disclosure is not required by providing that USPS may “withhold

information of a commercial nature,” 39 U.S.C. § 410(c)(2). See also,

e.g., Airline Pilots Ass'n, Int'l v. U.S. Postal Serv., No. 03-2384,

2004 WL 5050900, at *5 (D.D.C. June 24, 2004) (collecting cases

finding that the Postal Reorganization Act falls within FOIA Exemption

3). Accordingly, both are qualifying statutes under FOIA Exemption 3.

Moreover, USPS has established that the redacted information is the

type that it would not normally disclose under the terms of the Postal

                                  10
Reorganization Act because USPS “operates in a competitive market in

which it must protect its information system and related proprietary

information.” Castorina Decl. ¶ 10. Accordingly, the Court concludes

that the redacted information is exempt under FOIA Exemption 3 because

the information is specifically exempted from disclosure by statute.

               2.    Exemptions 6 and 7

     USPS also withheld names, phone numbers, addresses and

other personal identifiers pursuant to FOIA Exemptions 6 and 7.

FOIA Exemption 6 exempts from disclosure “personnel and medical

files and similar files the disclosure of which would constitute

a clearly unwarranted invasion of personal privacy.” 5 U.S.C. §

552(b)(6). Exemption 6 permits withholding of information when

two requirements have been met. See U.S. Dep't of State v.

Washington Post Co., 456 U.S. 595, 598 (1982). The first

requirement is that “the information must be contained in

personnel, medical or ‘similar’ files.” Id. The statutory

formulation “similar files” is understood broadly to include any

“[g]overnment records on an individual which can be identified

as applying to that individual.” Id. at 602 (internal quotation

marks omitted). Thus, Exemption 6 permits exemption of “not just

files, but also bits of personal information, such as names and

addresses, the release of which would create[ ] a palpable

threat to privacy.” Judicial Watch, Inc. v. FDA, 449 F.3d 141,

152 (D.C. Cir. 2006) (internal quotation marks omitted). The


                                  11
second Exemption 6 requirement is that “the information must be

of such a nature that its disclosure would constitute a clearly

unwarranted invasion of personal privacy.” See Washington Post

Co., 456 U.S. at 598. This second requirement demands that a

court “weigh the privacy interest in non-disclosure against the

public interest in the release of the records in order to

determine whether, on balance, the disclosure would work a

clearly unwarranted invasion of privacy.” Lepelletier v. FDIC,

164 F.3d 37, 46 (D.C. Cir. 1999) (internal quotation marks

omitted). The only relevant public interest in this balancing

analysis in a FOIA case is “the extent to which disclosure of

the information sought would she[d] light on an agency's

performance of its statutory duties or otherwise let citizens

know what their government is up to.” Id.

    Exemption 7 protects from disclosure “records or

information compiled for law enforcement purposes,” but only to

the extent that disclosure would cause an enumerated harm, see

FBI v. Abramson, 456 U.S. 615, 622 (1982), including where

disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy,” 5 U.S.C. § 552

(b)(7)(C). “To show that the disputed documents were compiled

for law enforcement purposes, the [agency] need only establish a

rational nexus between the investigation and one of the agency's

law enforcement duties and a connection between an individual or

                               12
incident and a possible security risk or violation of federal

law.” Blackwell v. FBI, 646 F.3d 37, 40 (D.C. Cir. 2011)

(internal quotation marks and citations omitted).

    In deciding whether the release of particular information

constitutes an unwarranted invasion of privacy under Exemption

7, [the Court] must balance the public interest in disclosure

against the [privacy] interest Congress intended the Exemption

to protect.” ACLU v. U.S. Dep't of Justice, 655 F.3d 1, 6 (D.C.

Cir. 2011) (internal quotation marks and citation omitted). The

privacy interest at stake belongs to the individual, not the

government agency, see U.S. Dep't of Justice v. Reporters Comm.

for Freedom of the Press, 489 U.S. 749, 763–65 (1989), and

“individuals have a strong interest in not being associated

unwarrantedly with alleged criminal activity,” Stern v. FBI, 737
F.2d 84, 91–92 (D.C. Cir. 1984). When balancing the private

interest against the public interest in disclosure, “the only

public interest relevant for purposes of Exemption 7(C) is one

that focuses on ‘the citizens' right to be informed about what

their government is up to.’” Davis v. U.S. Dep't of Justice, 968
F.2d 1276, 1282 (D.C. Cir. 1992). It is a FOIA requester's

obligation to articulate a public interest sufficient to

outweigh an individual's privacy interest, and the public

interest must be significant. See Nat'l Archives and Records

Admin. v. Favish, 541 U.S. 157, 172 (2004).

                               13
     Here, pursuant to Exemptions 6 and 7, USPS redacted the

names, employee identification numbers, phone numbers, physical

addresses, and email addresses of USPS employees and private

citizens. Kikel Decl., ECF No. 52-1 ¶¶ 19, 22; USPS Summ. J. Mot.

Ex. B, Decl. of Kimberly Mungin (“Mungin Decl.”), ECF No. 52-2 ¶¶

12, 14. USPS asserts that identifying information of these employees

and other individuals was redacted “because if [it] was released,

those individuals could become targets of harassment.” Kikel Decl.,

ECF No. 52-1 ¶ 21; see also id. ¶ 22 (“The individuals whose personal

identifiers were withheld have privacy interests in their private

information. Revealing this information could result in unwanted

contact, threats, and harassment.); Mungin Decl., ECF No. 52-2 ¶ 13

(“Postal Inspectors and other law enforcement agents' identities were

withheld because if their identities are released, they could become

targets of harassing and/or their safety can be put at risk.”); id. ¶

15 (“I determined that withholding the names and or personal

identifiers of law enforcement personnel or other individuals was

necessary to protect them from potential harassment and efforts to

gain further access to such persons or to additional personal

information, and ensure their personal safety.”).

     Against these privacy concerns, Mr. Braun has not attempted to

show any legitimate public interest supporting disclosure of these

names, phone numbers, addresses, and other personally identifying

information. Indeed, the Court does not see how disclosure of this

information could “she[d] light on an agency's performance of its



                                  14
statutory duties or otherwise let citizens know what their

government is up to.” Lepelletier, 164 F.3d at 46 (internal

quotation marks omitted). Accordingly, the Court finds that USPS

has properly invoked FOIA Exemptions 6 and 7.

       C.   Segregability

    If a record contains some information that is exempt from

disclosure, any reasonably segregable information not exempt

from disclosure must be released after deleting the exempt

portions, unless the non-exempt portions are inextricably

intertwined with exempt portions. 5 U.S.C. § 552(b); see Trans–

Pac. Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022,

1027 (D.C. Cir. 1999). The Court has an “affirmative duty to

consider the segregability issue.” Trans–Pac. Policing

Agreement, 177 F.3d at 1028. The reviewing court may rely on the

agency's description of the withheld records and its declaration

that it has released all segregable information to conclude that

the agency has fulfilled its obligation to show with reasonable

specificity why documents cannot be further segregated. See

Loving v. Dep't of Defense, 550 F.3d 32, 41 (D.C. Cir. 2008).

    Here, USPS’s declarants aver that they “made every effort

to segregate material that could be disclosed entirely or with

minimal redactions.” Kikel Decl., ECF No. 52-1 ¶ 25; Mungin

Decl., ECF No. 52-2 ¶ 16 (“Each document was evaluated to

determine if any information could be segregated and

                               15
      released.”). They further aver that it “was not possible to

      reveal any additional information without revealing the

      substance of the information exempted” and “only those portions

      that really needed to be withheld remained undisclosed.” Kikel

      Decl., ECF No. 52-1 ¶ 25; Mungin Decl., ECF No. 52-2 ¶ 18. Based

      on these declarations, it appears that both OIG and USPIS

      redacted only what was necessary to protect the exempt

      information. Because the affidavits show with “reasonable

      specificity” why the documents cannot be further segregated, the

      Court concludes that USPS released all reasonably segregable

      information.


IV.     CONCLUSION

           For the reasons stated above, USPS’s motion for summary

      judgment is GRANTED and Mr. Braun’s cross- motion for summary

      judgment is DENIED. An appropriate Order accompanies this

      Memorandum Opinion.



           SO ORDERED.

      SIGNED:   Emmet G. Sullivan
                United States District Judge
                June 30, 2018




                                     16